DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on December 6, 2021 have been fully considered.  The amendments are sufficient to overcome the outstanding grounds of rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search and examination was extended.  Applicants have, in response to a rejection of the Markush claims, overcome the rejection by amending the claims to exclude the species anticipated by the prior art.  The
amended Markush claims were examined again to the extent necessary to
determine patentability.  The full scope of the amended claims was searched and examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 26 recites the broad recitation “alkenyl”, and the claim also recites “allyl” which is the narrower statement of the range/limitation.  In the present instance, claim 29 recites the broad recitation “alkenyl”, and the claim also recites “allyl” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 26 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 recites A is oxygen or sulfur.  However, the independent claim 25 recites only embodiments which include C=O (not C=S).  Therefore, claim 26 fails to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 25-30, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,778,945.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
Determination of scope and contents of the claims of the patent
The claims are drawn to pharmaceutical compositions comprising a compound which is
a procaspase-3 activator.

Ascertaining the differences between claims of patent and claims al issue
Specific embodiments of pharmaceutical compositions, for example comprising 
    PNG
    media_image1.png
    89
    280
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    106
    283
    media_image2.png
    Greyscale
, anticipates the instant claims.

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
MPEP 2144.06.11 A.4(c) states "consider teachings of preferred species within the
genus.  If such a species is structurally similar to that claimed, tis disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 3 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

7.	Claims 25-30, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,643,960.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
Determination of scope and contents of the claims of the patent
The claims are drawn to pharmaceutical compositions comprising a compound which is
a procaspase-3 activator.

Ascertaining the differences between claims of patent and claims al issue
Specific embodiments of pharmaceutical compositions, for example comprising 
    PNG
    media_image3.png
    91
    285
    media_image3.png
    Greyscale
 or 
    PNG
    media_image4.png
    125
    297
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    190
    522
    media_image5.png
    Greyscale
 anticipates the instant claims.

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
MPEP 2144.06.11 A.4(c) states "consider teachings of preferred species within the
genus.  If such a species is structurally similar to that claimed, tis disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 3 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

8.	Claims 25-31, rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,916,705.  Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons provided below.
Determination of scope and contents of the claims of the patent
The claims are drawn to pharmaceutical compositions comprising a compound which is
a procaspase-3 activator.

Ascertaining the differences between claims of patent and claims al issue
Specific embodiments of pharmaceutical compositions, for example comprising 
    PNG
    media_image6.png
    111
    330
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    107
    317
    media_image7.png
    Greyscale
 or 
    PNG
    media_image8.png
    115
    332
    media_image8.png
    Greyscale
 anticipates the instant claims.

Resolving the level of ordinary skill in the pertinent art - Pima Facie Case of
Obvigusness
MPEP 2144.06.11 A.4(c) states "consider teachings of preferred species within the
genus.  If such a species is structurally similar to that claimed, tis disclosure
may motivate on of ordinary skill in the art to choose the claimed species or subgenus
from the genus, based on the reasonable expectation that structurally similar species
usually have similar properties.”  This is a “Genus-Species Guidelines” for the
examination based on 3 USC 103.  An analogous guideline was followed here for the
analysis of obviousness type double patenting.  The embodiments suggest to one of
ordinary skill to practice the instant invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626